      CASE 0:20-cr-00184-PJS-BRT Doc. 42 Filed 02/02/21 Page 1 of 9

                                                                  RECF'VFr}
                                                                         FEB      i2     Z11ZI

                       UMTED STATES DISTRICT COIJRT "",ifi [^'r3r"l:tri,.^jr3H;
                           DISTRICT OF MINNESOTA
                          Case No. 20-cr-184 (PJS/BRT)

 I'MTED STATES      OF AMERICA'

                     Plaintitr,                    PLEA AGREEMENT AT.ID
                                                   SENTENCING STIPTJLATIONS
       v.

 AI{DREW ALBERT COMEAIIX,

                    Defendant.

      The United States of Amer{ca and Andlew Albert Comeaux (hereinafter, the

'Defendant") aglee to resolve this case on the terms and conditions that follow. This

plea agreement binds only the Defendant and the United States Attorney's OfEce for

the Distr{ct of Minnesota. This agreement does not bind any other United States

Attorney's Office or any other federal or state agency.

      l.     Charges. The Defend.ant voluntarily agrees to plead guilty to Count                1


of the Indictment, which charges the Defendant with being a Felon in Possession of

a Firearm, inviolation of 18 U.S.C. $S 922G)(l) and 92a@).

      2.     Factual Basis. By pleading guilty, the Defendant admits the following

facts are true and further admits that, were this matter to go to trial, the United

States would prove these facts beyond a reasonable doubt:

             a. At all relevant times, the Defendant resided in the State and
                    District of Minnesota. The conduct desc'r{bed herein tookplace in
                    the State and District of Minnesota.

             b.     Prior to June L5, 2020, the Defendant had been convicted of the
                    following felony offenses :




                                                                      -scnFilED
                                                                     FEB
                                                                             r    z   :ztl:zt
                                                                 u.s. Dislfi,cl
                                                                                  couBl juPts
      CASE 0:20-cr-00184-PJS-BRT Doc. 42 Filed 02/02/21 Page 2 of 9




                       i.    March 200? - Fleeing Police in   a   Motor Vehide @lue Earth
                             County, MN)

                       ii.   May 2007   -   5th Deg'ee Possession of Drrrgs @lue Earth
                             County, MN)

                      iii. May 2Ol5 -       5th Deg'ee Possession of Drugs @lue Earth
                             County, MN)

                      iv.    June 2016 - 2nd Deglee Assault and 2nd Degree Assault
                             with Substantial Bodily Injury (Le Sueul County, MN)

                    Prior to June 15, 2020, the Defendant knew that he had been
                    convicted of numerous crimes that were prrnishable by more than
                    one yeal in prison.

             d.     On or about June 15, 2020, the Defendant knowingly possessed
                    the following fu'ealms: (L) a Mossberg, Model702 Plinketer .22
                    caliber rifle bearing the serial number 8MD3716945; and (2) a
                    Mosin-Nagant 7.62x64R caliber rifle, bearing the eerial number
                    rB.2054. The Defendarrt agrees that each of these weapons was
                    manufactr:red outside of the State of Minnesota, and had
                    therefore traveled in interstate or foreign commerce.

                    In addition, on or about June 15, 2020, the Defendant knowingly
                    possessed: (1) an AR-15 style pistol (a firearm), bearing no serial
                    number, with an atbached large capacity magazine (i.e., capable
                    of holding more than 30 or mone rounds of ammunition); an{ (2)
                    a home-made suppressor'/silencer, as those terms ale defined in
                    the relevant federal firearms statutes, which was not registered
                    as requiled by federal law.

      3.     Waiver of Pretrial Motions. The Defendant understands and agl€es

that he has certain rights to frle pre-trial motions in this case. As part of this
Agreement, and based upon the concessions of the United States, the Defendant

knowingly, willingly, and voluntar{ly gwes up the right to frle any such motions, or

furthet litigate the motions he previously filed.




                                              2
      CASE 0:20-cr-00184-PJS-BRT Doc. 42 Filed 02/02/21 Page 3 of 9




      4.     Tlraiver of Constitutional Trial Rishts. The Defendant underctands

that he has the right to plead not guilty and     go   to   trial. At tr{al, the Defendant would

be pr.espmed innocent, have the right to a jury         trial or, in certain circumstances, to

tr.ial by the Court, the right to the assistance of counsel, the right to confront and

cross-examine adverse witnesses, the right to subpoena witnesses to testi& for the

defense, the r{ght to testifr and present evidence, and the r{ght to be protected from

compelled self-incr{mination. By pleading guilty, the Defendant knowingly, willingly,

and voluntar.ily waives each of these rights, except the right to counsel. The

Defendant under.stands that by pleading guilty, he is admitting his guilt, and, if the

Court accepts the guilty plea, the Defendant will be adjudged guilty without a trial.

       b.     Collateral Consequences. The Defendant understands that as                       a

r.esult of his conviction, he could be assessed the costs of prosecution and e:rperience

additional consequences, Buch as the loss of the right to carry firearms, the right to

vote, the r{ght to holtl public ofEce, and the eligibility for federal benefrts.

       O.     Statutorv Penalties. The parties agr€e that Count 1 of the Indictment

carries the following statutory penalties:

              a.     a maximum of 10 years'imprisonment;

              b.     a supervised release    tern ofup to 3 years;

              c.     a fine ofuP to $250,000;     an4

              d.     a mandatory special assessment of $100.

       7.     Guidelines Calculations. The parties acknowledge that the
Defendant will be sentenced in accordance with 18 U.S.C. $ 3551, et seq. Nothing in


                                              3
      CASE 0:20-cr-00184-PJS-BRT Doc. 42 Filed 02/02/21 Page 4 of 9




this plea agreement should be construed to limit the palties from presenting any and

all relevant evidence to the Court at sentencing. The parties dso acknowledge that

the Court will consider the United States Sentencing Guidelines in determining the

appropr.iate sentence and stipulate to the following guideline calculations:

             a.     Base Offense Level. The palties aglee that the base offense level
                    is 22 because the offense involved a semi-automatic firearn with
                    a large capacity magazine, an unlegisteled suppl€ssor', and the
                    Defendant had one prior conviction for a crime of violence.
                    U.S.S.G. $ 2K2.1(a)(3).

             b.     specifi.c offense character.istics. The parties aglee that a 2-
                    level enhancement applies because the Defendant possessed
                    four' tu'earms. U.S.S.G. S 2I{2. 1O)(1XA).

                    The par.ties disagree whether a 4-level enhe"cement applies
                    because the Defendant's possession of the firearms was in
                    connestion with another felony offense, specifrcally, nalcotics
                    distribution. u.s.s.G. s 2I{2. 1(bX6XB). The Government beteves
                    this enhancement applies, while the Defendant believes it does
                    not.

                    The parties agree that no other Chapter 2 enhancements apply'

             c.     Chapter 3 Adiustments. Other than acceptance of responsibiliff,
                    discussedbelow, the parties agree that no chapter 3 Adjustments
                    apply to this matter. U.S.S.G $ 2I9.1(bXO).

             d.'    Acceptance    of
                                   Responsibilitv. The Government agl.ees to
                    recommend that the Defendant receive a 3-level reduction for
                    acceptance of responsibility and to make any appropriate motions
                    with the court. However, the Defendant understands and agtees
                    that this recommendation is conditioned upon the following:
                    (i) the Defendant testifies truthfirlly during the change of plea
                    and sentencing hearings, (ii) the Defendant plovides complete
                    and trutbfirl inforu.ation to the Probation OfEce in the pfe-
                    sentence investigation, and (iii) the Defendant commits no
                    further acts inconsistent with acceptance of lesponsibility.
                    u.s.s.G. $ 3E1.1.
      CASE 0:20-cr-00184-PJS-BRT Doc. 42 Filed 02/02/21 Page 5 of 9




           The Defendant's total adiusted offense level is either 26 (22+ 2+
           4 - 8 = 26) or 2l (22 + 2 - 8= 21).

           e.     cr.iminal Historv cateeory. The parties believe that, at the time
                  of sentencing, the Defendant falls into crininal history category
                  IV. This does not constitute a stipulation, but a belief based on
                  an assessment of the information cu:nently known. U.S.S.G. $
                  4A1.1. The Defendant's actual criminal history and related
                  status (which could impact the Guidelines' advisory range of
                  impr.isonment) will be deterrnined by the Court based on the
                  information contained in the Presentence Report and by the
                  parties at the time of sentencing. If the Defendant's cr{minal
                  hi.toty category is something other than rv this is ret a basis for
                  either pa*y to withdraw from this Plea Agreement'

            f.    Guidelines RanEe. If the adjusted offense level is 25, a-nd the
                  criminal history category is IV, the advisory Guidelines range is
                  84-106 months of imprisonment. If the adjusted offense level is
                  2L and the criminal history category is fv, the advisory
                  Guidelines range is 67-71months of implisonment'

            g.
            -     Fine Ranee. If the adjusted offense level is 26, the 6ag lange is
                  CI2q000 to s200,000. u.s.s.G. $ 581.2(c)(3). If the adjusted'
                  offense level is 21, the frne range is $15,000 to $150,000' Id'

            h.    superwised Release. The sentencing Guidelines require a tgr.m o!
                  @of                  between one and tbr.ee years. U.S.S.G. S
                  5Dr.2(aX2).

            Sentencins Advocacv Asreements and Limitations. IVhen

advocating to the court r.egarding the Defendanf,s sentence, the parties agl€e as

follows:

            a.                       hown to the united states at the entry of
                  Based. on infor.mation
                  this Agreement, and assuming that between the time of this
                  Agreement and sentencing the Defendant d.oes not engage in any
                  conduct inconsistent with his acceptance of responsible (as
                  determined within the sole discretion of the United States), the
                  united states intends to argue for a sentence within the
                  applicable Guidelines range.
      CASE 0:20-cr-00184-PJS-BRT Doc. 42 Filed 02/02/21 Page 6 of 9




             b.    The Defendant may move fol a downward depalture and/or
                   var.iance and. the united states reserves the r{ght to oppose such
                   a motion.

             c.    The palties agr€e to jointly lecommend that the Court impose a
                   tbleJ year term of supervised release that, in addition to the
                   standard conditions of supervised lelease, w'ilI include the
                   following special conditions: (1) that the Defendant submit to
                   per.iodic, random drug testing; (2) that the Defendant participate
                   in substance abuse counseling; and (3) that the Defendant
                   participate in mental health trratment and follow the dilectives
                   of his mental healthcare provider.

      g.     Revocation of Suroervised Release. The Defendant understands

that ifhe violates any condition of supervised release, he could be eentenced to an

additional term of imprisonment up to the length of the original term of superwised

r€lease, subject to the statutory maximums set forth in f8 U.S.C. $ 3583'

      10.    Discretion of the Court. The foregoing stipulations and agteements

are binding on the parties, but do not bind the Court. The parties understand that

the Sentencing Guidelines are advisory and theil application is a matter that falls

solely within the Court's discr.etion. The Court may make     its own determination
                                                                         historY
regarding the applicable Guidelines factors and the Defendant's criminal

category. The Coqr.t may also depart and/or vary fr'om the applicable Guidelines

range. If the Corrrt determines that the applicable Guidelines calculations or the

Defendanf,s criminal history category are different from     that stated above, the

parties may not withdraw fi.om this Agleemen! and the Defendant will be sentenced

pursuant to the Cour'f,s determinations.

       11.   Special Assessment. The Guidelines require payment of a special

assessment in the amorrnt of g100.00 for each felony count of which he is convicted.
         CASE 0:20-cr-00184-PJS-BRT Doc. 42 Filed 02/02/21 Page 7 of 9




U.S.S.G.   S   bE1.3. The Defendant aglees to pay the special assessment, which is due

and payable upon sentencing.

         tZ,     Restitution.   The Defendant understands and aglees that 18 U.S.C.         $


8668 allows the Cou$ to order that he make restitution to any victim of his crimes,

even   if not r.elated to the count of conviction. The Defendant further undefstands
that if any victim submits   a claim for   restitution that relates to his cr{mes, the United

States   will advocate that tbe Court inpose a restitution order on the Defendaat in
the amount of the victim's request that is propelly attributable to his cr{mes. The

Defendant agt€es that he can be ordered to pay restitution to his victims in an amount

determined by the Court.

         lB: Forfeiture. The Defendant            agrees   to forfeit to the United   States,

plr.suant to 18 U.S.C. $ 924(d)(1) and 28 u.s.c. $ 2461(c), any firearms, accessories,

and ammunition involved in or        used.    in connection with the count of conviction,
including, but not limited to, the firearms, accessolies, and ammunition seized fl'om

5200 263rd Street East, in Faribault, Minnesota, on June 15 and L6,2020. This

includes, but is not limited to: (1) a Mossberg, Model 702 Plinkster .22 caliber         iifle

bearing the serial number 8MD37169a5; @) a Mosin-Nagant 7.62x54R caliber rifle,

bear{ng the serial number \182054; (3) an AR-15 style pistol, bearing no serial

number; and, (4) a home-made suppressor'/silencer with no serial number. The

United States reserves its right to seek a money judgpent forfeiture, to forfeit

substitute assets, and to forfeit any additional directly for{eitable property.
      CASE 0:20-cr-00184-PJS-BRT Doc. 42 Filed 02/02/21 Page 8 of 9




       14.   Waiver of Collateral Attack. The Defendant understands that           he has


the r{ght to petition und.er 28 U.S.C. $ 2255. Acknowledging this right, and in

exchange   for   concessions made   by the united states in this Agfeement,           the

Defendant expr.essly waives the right to petition under 28 U.S.C.   S   2255, except for a

petition solely r.egarding ineffective assistance of counsel, or in the case where a

change   in the law (which is retroactively applicable) would affect the length of his

sentence. The Defendant has discussed these rights with his attorney. The

Defendant understands the r{ghts being waived, and he waives these rights

knowingly, intelligently, and voluntarily.

       16.    FOIA Waiver. The Defendant knowingly, willingly, and voluntarily

waives   ail rights to obtain, dircctly or tbrough    others, information about the

investigation and prosecution of this case under the Freedom of Information Act and

the Privacy Act of L974,5 U.S.C. $$ 552, 552A.

       16.    complete Asreemeirt. This, and any agreements signed by the
parties before entry of the plea, is the entire agreement and understanding between

the United States and the Defendant. Other than this Agreement, the Defendant

acknowledges that no threats, promises, or representations have caused him to
                                                                              plead

guilry. The Defendant has r.ead this Agleement   and carefully reviewed each provision

with his attorney. The Defendant fur'ther acknowledges that he understands and

voluntar{ly accepts each term and condition of this Agleement.
        CASE 0:20-cr-00184-PJS-BRT Doc. 42 Filed 02/02/21 Page 9 of 9




                                         ERICA H. MacDONALD
                                         United States Attornev


Date:
          l/zt/zl
                                         Assistant United States Attornev



Date:   l- 11'Z (


Date: [lz-f'       l*z(
            rt
